Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate reports fourth quarter operating results and production forecast for 2008 VANCOUVER, Jan. 28 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX, AMEX: NXG) today reported its fourth quarter 2007 operating results and 2008 production forecast, as well as 2008 exploration plans for its Canadian properties. FOURTH QUARTER 2007 HIGHLIGHTS << - Quarterly gold production of 41,467 ounces bringing total 2007 production to 245,631 ounces; - Quarterly copper production of 16.8 million pounds bringing total 2007 production to 68.1 million pounds; and, - Quarterly gold net cash cost of $48 per ounce bringing annual net cash cost to negative $16 per ounce of gold for all of 2007. - Shareholders, warrant holders and noteholders of Perseverance Corporation Ltd. ("Perseverance") approved Northgate's offer to acquire the Australian gold producer and the transaction is expected to close on February 18, 2008. 2 - The Kemess mine is forecast to produce 243,000 ounces of gold and 64.4 million pounds of copper in 2008. - The cash cost of production, net of by-product credits, is forecast to be $130 per ounce of gold assuming a copper price of $3.00 per pound and an exchange rate of Cdn$/US$1.00. - Canadian exploration spending is forecast to be $22 million, most of which will be devoted to the Young-Davidson property near Matachewan, Ontario. The surface and underground diamond drilling programs at Young-Davidson will continue and Northgate expects to complete a feasibility study for the project by the end of the year. - Gold production from the Fosterville and Stawell mines in Australia is expected to be in the range from 190,000 to 200,000 ounces during 2008 and this production will be included in Northgate's consolidated results after the transaction closes on February 18. Northgate will provide further production and cost guidance for its newly acquired Australian mines in March 2008. >> Ken Stowe, President & CEO, commented, "While the revised fourth quarter production at Kemess fell short of our expectations, our total 2007 production of 245,631 ounces of gold at a net cash cost of negative $16 per ounce generated excellent cash flow in 2007's strong metal price environment. With the acquisition of two operating mines in Australia, Northgate's total metal production in 2008 is forecast to be over 400,000 ounces of gold and 64.4 million pounds of copper, all of which is unhedged, and will be sold at spot prices giving us maximum exposure in the current robust metal price environment. With successful securityholder votes behind us on the Perseverance transaction and the upcoming resource update we expect to announce at Young-Davidson, Northgate has become a multi-mine, mid-tier, gold producer with production platforms in two excellent mining jurisdictions from which we can generate additional growth opportunities through exploration and acquisition." RESULTS OF OPERATIONS Q4 2007 - Kemess South Mine Performance The Kemess mine posted production of 41,467 ounces of gold and 16.8 million pounds of copper in the fourth quarter of 2007. Metal production was significantly lower than forecast due to lower than expected mill throughput and a 15% copper grade deficit compared to blast hole estimates for the stockpiled, very unusual, high native copper ore that was milled from stockpile in November and December. Milling of this ore and other lower grade stockpiled hypogene ores during November and December was necessitated by the realignment of the main haul road out of the pit due to a crack, which developed in a section of the road. This realignment was completed on January 10, 2008 at which time ore production from the west end of the pit resumed.
